UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2015 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-53949 HDS INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Nevada (State of incorporation) 2130 N. Lincoln Park West, Suite 8N Chicago, IL 60614 (Address of principal executive offices) (773) 698-6047 (Registrant's telephone number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X]NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: As of June 30, 2015, there were 1,948,756,889 shares of the registrant's $0.001 par value common stock issued and outstanding. Explanatory Note HDS International Corp. (the “Company”) is filing this Amendment No. 1 on Form 10-Q/A (the “Amendment”) to the Company’s quarterly report on Form 10-Q for the period ended June 30, 2014 (the “Form 10-Q”), filed with the Securities and Exchange Commission on May 3, 2015 (the “Original Filing Date”), solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 consists of the following materials from the Company’s Form 10-Q, formatted in XBRL (eXtensible Business Reporting Language): 101.INS XBRL INSTANCE DOCUMENTS 101.SCH XBRL TAXONOMY EXTENSION SCHEMA 101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE 101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE 101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE 101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE No other changes have been made to the Form 10-Q. This Amendment speaks as of the Original Filing Date, does not reflect events that may have occurred subsequent to the Original Filing Date, and does not modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files attached as Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 1 ITEM 6.EXHIBITS. Incorporatedbyreference Filed Filed Number Description of Exhibit Form Date Number with original 10-Q herewith Articles of Incorporation. S-1 3/24/09 Bylaws. S-1 3/24/09 Amended and Restated Articles of Incorporation. 8-K 6/14/11 a Amended and Restated Articles of Incorporation. 8-K 8/17/11 Promissory Note issued to HGT Capital LLC. dated 8-K 04/21/1515 April 15, 2015. Code of Ethics. 10-K 3/29/11 List of subsidiaries S-1/A-1 1/17/13 Certification of Principal Executive Officer and Principal Financial X Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Chief Financial Officer X pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document. X 101.SCH XBRL Taxonomy Extension – Schema. X 101.CAL XBRL Taxonomy Extension – Calculations. X 101.LAB XBRL Taxonomy Extension – Labels. X 101.PRE XBRL Taxonomy Extension – Presentation. X 101.DEF XBRL Taxonomy Extension – Definition. X 18 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the Registrant and in the capacities on this 4th day of May, 2016. HDS INTERNATIONAL CORP. (the "Registrant") BY: VIKRAM GROVE Vikram Grover President, Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer 19
